Citation Nr: 1537940	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-28 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right shoulder disability, effective June 9, 2003.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1986 to November 1986 and from May 1987 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Regional Office (RO) in Waco, Texas.

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran last received a VA examination for his right shoulder condition in September 2010.  Since that time he has testified to experiencing an increase in right shoulder symptoms.  As a result, an updated VA examination is in order to determine the current severity of his right shoulder disability.  He also testified to having received recent VA treatment for this condition; these records are not in the Veteran's claims file and must be obtained before a decision may be rendered.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'" Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).

The September 2010 VA examination opinion regarding the Veteran's 38 U.S.C.A. § 1151 claim is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  Furthermore, the June 2015 private physician's opinion does not address all of the criteria necessary to determine whether the Veteran is entitled to this claim.  Under VA law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.358(a) (2015).  To be awarded compensation under § 1151, the Veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records which have not yet been identified regarding right shoulder treatment.  The AOJ should also obtain any outstanding VA treatment records dated from January 2009 to the present and associate them with the Veteran's file.  If no records are obtained, or a negative response is returned, associate such response with the claims file.

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his right shoulder disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

3.  Arrange for the Veteran's claims file, to include a copy of this Remand, be made available to, and be reviewed by, an endocrinologist (M.D.) for a medical opinion.  The examiner should review the claims file, interview and examine the Veteran, conduct any appropriate testing, and offer opinions regarding the directives below:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran incurred diabetes mellitus, type II as a result of the five steroid injections he received in his right shoulder between March 2003 and January 2004? 

(b)  If "yes", is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II was proximately caused by: carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA?  The examiner must indicate whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II was proximately caused by an event not reasonably foreseeable?  An event not reasonably foreseeable need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

NOTE: The medical professional must provide a thorough rationale for his or her conclusion, to include citation of relevant medical treatise.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  

If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  The supplemental statement of the case must contain a discussion regarding all pertinent evidence of record.  After the Veteran has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

